UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7018



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY ANTONIO LEATH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-97-78, CA-00-730-1)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Antonio Leath, Appellant Pro Se.    Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Antonio Leath seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   See United States v. Leath, Nos. CR-97-78;

CA-00-730-1 (M.D.N.C. May 17, 2001).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




     *
       We note that Leath’s claim that his sentence violates the
holding in Apprendi v. New Jersey, 530 U.S. 466 (2000), is fore-
closed in light of our recent determination that Apprendi is not
retroactively applicable to cases on collateral review. See United
States v. Sanders, 247 F.3d 139 (4th Cir. 2001).


                                  2